In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Milano, J.), dated August 27, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In support of their motion for summary judgment, the defendants submitted evidence that magnetic resonance images of the plaintiffs neck and back performed one month after the accident showed disc bulges at C4-C5, C6-C7, and L4-L5. The defendants failed to demonstrate that the plaintiffs injuries were not causally related to the subject accident, or that they were not serious within the meaning of Insurance Law § 5102 (d) (see Hussein v Littman, 287 AD2d 543; Volozhinets v DeHaven, 286 AD2d 437; Junco v Ranzi, 288 AD2d 440; Papadonikolakis v First Fid. Leasing Group, 283 AD2d 470). Since the defendants failed to establish, prima facie, their entitlement to judgment as a matter of law, the sufficiency of the papers in opposition need not be considered (see Chaplin v Taylor, 273 AD2d 188; Mariaca-Olmos v Mizrhy, 226 AD2d 437). Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.